PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/347,128
Filing Date: 2 May 2019
Appellant(s): Butinya, David



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 January 2021 appealing the Office Action mailed 25 August 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 August 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner has reviewed all arguments put forth in the Appeal Brief and responds as follows:
Regarding certain Appellant’s arguments which are repeated through the voluminous Appeal Brief, the arguments that are substantially the same are responded to in a consolidated manner.  The arguments that are clearly independent are treated as such.

Claim(s) 1-4, 7, & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senior et al. (US 2007/0195136 A1) in view of Comas et al. (US 7,887,167 B2).
Claim 1:
Regarding Appellant’s argument at page 10 “allows the control valve to play a role in selecting” and similarly at page 12 “Senior’s … cannot be equated with a control valve that can be controlled…”
Examiner points out, and Appellant concedes, that the connecting assembly of Comas can serve as a valve.  As indicated in the rejection under appeal, Senior et al. as modified by Comas et al. teaches a control valve in fluid communication with and disposed between the pump and the outlet valve, with Comas et al. specifically brought in to more clearly depict the actual “control valve.”  Senior et al. teaches the system that controls the pressures (Final Rejection 25 August 2020 – Page 4) while Comas et al. teaches an actual “valve.” (Final Rejection 25 August 2020 – Pages 4-5). 


Examiner points out that the point out that the secondary reference Comas et al. is used to teach a control valve that controls Senior et al. as desired in Senior et al. – Page 2, Paragraph 24 and indicated in the rejection under appeal (Final Rejection – Pages 4-5).  The point of Comas et al. is to more clearly depict the “control valve” (Final Rejection – Pages 4-5).  How the valve of Comas et al. works is not the teaching that is relied upon by the combination for the rejection, but rather as a specific valve that controls Senior et al. as desired and specifically indicated in paragraph 24 “any system that is adapted to control and/or balance pressures within the printhead.”   

Claims 14 & 16:
Regarding Appellant’s argument at page 15 that “the combination of Senior and Comas does not teach… ‘having [both] a priming mode… and a fluid circulation mode…’.”
Examiner points out as indicated in the rejection under appeal, Senior et al. as modified by Comas et al. teaches both a priming mode and a fluid circulation mode (Final Rejection 25 August 2020 – Pages 5-6), (Comas et al. – Column 6, Lines 17-26 and Lines 39-48).


Claim 17:
Regarding Appellant’s argument at page 16 that “Comas never teaches or suggests that it is a ‘normally-open solenoid valve.’”
Examiner points out as indicated in the rejection under appeal, Senior et al. as modified by Comas et al. teaches “any system that is adapted to control and/or balance pressures within the printhead” (Senior et al. – Page 2, Paragraph 24) and a solenoid valve “operated such as to open fluid communication…” (Comas et al. – Page 5, Paragraphs 54-57) and that the “system” to be “operated such as to open fluid communication” would certainly indicate the solenoid valve being a normally-open solenoid valve. 

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Senior et al. (US 2007/0195136 A1) and Comas et al. (US 7,887,167 B2) in view of Ros Cerro et al. (US 9,168,753 B2).
Claims 5-6:
No additional arguments were made at Page 17, and it is believed that the rejections should be sustained. 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Senior et al. (US 2007/0195136 A1) and Comas et al. (US 7,887,167 B2) in view of Snyder (US 7,762,656 B2).


Claim 8:
Regarding Appellant’s argument at page 18 that “neither Snyder nor any of the other references mentions “… a second, lower pressure to the print head structure that circulates fluid…” (emphasis in original).
Examiner points out as indicated in the rejection under appeal, that Senior et al. teaches reducing the pressure in the print head (Final Rejection 25 August 2020 – Page 9) and Comas et al. teaches a setting a specific pressure [i.e. higher pressure] for priming above the pressure level used to deliver ink [i.e. circulate ink] (Comas et al. – Column 6, Lines 17-48) and further that Snyder teaches multiple pressures to include a “purge” pressure which are controlled by control valves including solenoid valves (Final Rejection 25 August 2020 – Page 10).

Claim 9:
Regarding Appellant’s argument at page 19 that “none of the cited references… ‘normally-open solenoid valve.’”
Examiner points out as indicated in the rejection under appeal, Senior et al. as modified by Comas et al. teaches “any system that is adapted to control and/or balance pressures within the printhead” (Senior et al. – Page 2, Paragraph 24) and a solenoid valve “operated such as to open fluid communication…” (Comas et al. – Page 5, Paragraphs 54-57) and that the “system” to be “operated such as to open fluid communication” would certainly indicate the solenoid valve being a normally-open solenoid valve. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/John Zimmermann/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853        

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.